Name: Commission Regulation (EEC) No 1912/88 of 30 June 1988 on precautionary measures in the sugar sector
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  plant product
 Date Published: nan

 1 . 7 . 88 Official Journal of the European Communities No L 168/ 115 COMMISSION REGULATION (EEC) No 1912/88 of 30 June 1988 on precautionary measures in the sugar sector 1 . an intervention price for white sugar for the non-deficit areas of the Community other than Spain : 54,18 ECU per 100 kilograms ; 2. a derived intervention price for white sugar for the deficit areas of the Community other than Portugal :  for all areas of the United Kingdom : 55,39 ECU per 100 kilograms,  for all areas of Ireland : 55,39 ECU per 100 kilograms,  for all areas of Italy : 56,12 ECU per 100 kilograms ; 3 . an intervention price for raw sugar : 44,92 ECU per 100 kilograms : 4. an intervention price for white sugar in Spain : 62,78 ECU per 100 kilograms ; 5. an intervention price for white sugar in Portugal : 51,88 ECU per 100 kilograms. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1 107/88 (2), Whereas the marketing year for the products covered by the sugar market organization begins on 1 July ; whereas for the products in question, the Commission has submitted to the Council suitable proposals on the fixation of the prices and other factors for the 1988/89 marketing year ; whereas, despite all the Commission's efforts and notwithstanding a wide majority in favour of the Commission's proposals, the Council has not, to date, adopted the prices applicable nor the amount of the repayment in respect of storage costs pursuant to Articles 2 (3), 3 (4), 4 (3), 5 (5) and 8 (4) of Regulation (EEC) No 1785/81 ; whereas, the Commission, in compliance with the tasks entrusted to it by the Treatyy is therefore obliged to adopt the precautionary measures essential to ensure Continuity of operation of the common agricultural policy as regards sugar ; whereas those measures are taken as a precaution and are without prejudice to the Council's subsequent decisions for the 1987/88 marketing year ; Whereas those precautionary measures should be aimed, in particular, at ensuring the continuity of the price arrangements and at implementing the amounts which the Commission has submitted to the Council in this respect ; whereas those amounts correspond to those applying in the preceding marketing year ; Whereas, as regards the prices for Spain and Portugal, Articles 70 and 238 of the Act of Accession on the alignment of prices should be applied, Article 2 1 . From 1 July 1988, the prices for beet applicable in the Community with the exception of Spain and Portugal shall be as follows : (a) the basic price for beet delivered at the collection centre : 40,89 ECU per tonne ; (b) the minimum price for A beet : 40,07 ECU per tonne ; (c) the minimum price for B beet : 27,81 ECU per tonne. 2. From 1 July 1988, the prices for beet applicable in Spain shall be as follows :  47,98 ECU per tonne for the basic price ;  47,16 ECU per tonne for the minimum price for A beet ;  34,90 ECU per tonne for the minimum price for B beet. 3 . From 1 July 1988, the price for beet applicable in Portugal shall be as follows :  43,72 ECU per tonne for the basic price,  42,90 ECU per tonne for the minimum price for A beet,  30,64 ECU per tonne for the minimum price for B beet. HAS ADOPTED THIS REGULATION : Article 1 From 1 July 1988 , for the application of the price arrangements referred to in Title I of Regulation (EEC) No 1785/81 , the following amounts shall be applied : ') OJ No L 177, 1 . 7 . 1981 , p. 4. 2) OJ No L 110, 29 . 4. 1988 , p . 20 . No L 168/ 116 Official Journal of the European Communities 1 . 7 . 88 Article 4 From 1 July 1988 , the amount of the flat-rate reimbur ­ sement referred to in Article 8 of Regulation (EEC) No 1785/81 shall be 0,49 ECU per month per 100 kilograms of white sugar. 4. The prices for beet shall be for delivery at the collection centre and shall apply to beet of sound, fair and merchantable quality with a sugar content of 1 6 % at the reception point. Article 3 From 1 July 1988, the threshold prices referred to in Article 14 of Regulation (EEC) No 1785/81 shall be : (a) 66,33 ECU per 100 kilograms of white sugar ; (b) 56,75 ECU per 100 kilograms of raw sugar ; (c)  6,90 ECU per 100 kilograms of molasses. Article 5 This Regulation shall enter into force on 1 July 1988 . It shall be without prejudice to any subsequent decisions to be taken, where appropriate, by the Council for the 1988/89 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President